DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193).
Regarding claim 21, WO’421 teaches all the claimed tire features except for the claimed radiofrequency communication module (FIG. 2B , abstract, and [0019]-[0020] in the WO’421).  WO’421 discloses dr/de is equal to 73% which is between 45 and 90% ([0073]).  
However, Nakajima et al. provides an electronic component in a tire, specifically, an RFID to monitor various tire data [0002].  Nakajima et al. teaches to locate the electronic component 34 at an interface between bead reinforcing layer 23 (second layer) and clinch 24 (third layer) to suppress local stress concentration, maintain tire durability and teaches L = 20-80%  and Nakajima et al. provides an electronic component at an interface between bead reinforcing layer 22 and clinch to suppress local stress concentration wherein FIG. 2B shows the location of the electronic component in close vicinity to the radially outermost point of the clinch and the relative numerical distances disclosed of WO’421 suggest the radially outermost end of the clinch is greater than 25 mm from the radially outermost point of the bead wire. 
Regarding claim 22, refer to [0075] of WO’421.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the radiofrequency communication module positioned radially on the outside beyond the point c because WO’421 teaches a radially outermost point 15 of the clinch 14 located radially outer relative to point C and Nakajima et al. teaches to 
Regarding claim 23, refer to [0076] of WO’421. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the radiofrequency communication modulus positioned radially facing the region of coupling between the turn-up and the main part of the carcass reinforcement since WO’421 teaches a radially outermost point 15 of the clinch 14 facing the coupling region (point C to D) and Nakajima et al. teaches to position the RFID in close vicinity to the radially outermost point of the clinch.
Regarding claim 24, refer to [0043] of WO’421.
Regarding claim 25, refer to [0076] of WO’421.
Regarding claim 26, refer to [0077] of WO’421. 
Regarding claim 27, see FIG. 2 of WO’421 (point 13, B, and A).
Regarding claim 28, see [0063]-[0064] of WO’421. 
Regarding claim 29, see [0035] of WO’421.
Regarding claim 30, see [0036] of WO’421.
Regarding claim 31, see [0037] of WO’421.
Claim 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193), as applied to claim 21, and in view of Adamson (US 2008/0289736).
Regarding claims 32-35, WO’421 and Nakajima et al. are silent to “an electrically insulating encapsulating rubber mass”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with a radiofrequency transponder encapsulated in an electrically insulating encapsulating rubber mass as claimed in claims 32-35 since (1) Adamson et al. teaches a tire including an electronic member encapsulated by a coating rubber wherein the extension modulus of the coating rubber is similar to the extension modulus of at least one of the rubbers adjacent to the electronic member wherein the term “similar” means the difference between the moduli is less than 10% for mechanical endurance and the relative dielectric constant of the coating rubber is less than the relative dielectric constant of at least one of the rubbers adjacent to the electronic member for good transmission of data ([0027]-[0034]) and (2) official notice is taken it is well-known/conventional in the tire art to encapsulate an radiofrequency transponder by sandwiching two sheets of rubber. 
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO’421 (WO 2017/191421) in view of Nakajima et al. (US 2020/0247193) and Adamson (US 2008/0289736), as applied to claim 32, and in view of Destraves (WO 2016/193457). 
US 2018/0174015 is an U.S. document equivalent to Destraves and relied as an English translation to Destraves. 

Regarding claim 36, WO’421, Nakajima et al., and Adamson are silent to a helical antenna in an RFID.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with a helical radiating antenna in a radiofrequency transponder orientated circumferentially since WO’421 teaches a radial carcass, Nakajima et al. teaches an antenna portion of a RFID may extend in an orthogonal direction of a carcass to keep stress and bending of the antenna portion to an minimum ([0074]) and the circumferential direction of the tire is orthogonal to a radial carcass, further, Adamson evidences in FIG. 2 that orientating a RFID including an antenna portion circumferentially is well-known in the tire art, and a RFID including a helical radiating antenna used in tires is well-known as evidenced by Destraves (FIG. 2-FIG. 5).
Regarding claims 37-40, WO’421, Nakajima et al., and Adamson are silent to the claimed RFID structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of WO’421 with the claimed RFID structure since Destraves teaches the claimed RFID structure ([0011], [0013], [0019], [0020], [0098], abstract, FIG. 2-FIG. 4 and its descriptions) and providing a known RFID for tires yields predictable results. 
Additional references
Miklic et al. (US 2016/0303921)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/26/2022